Order filed March 11, 2014.




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-13-00487-CR
                                    ____________

                       DAVID AUSTIN PRICE, Appellant

                                          V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 185th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1368261


                                      ORDER

      Appellant is represented by Crespin Michael Linton, who was appointed
on October 18, 2013, after counsel from the Harris County Public Defender’s
Office withdrew. Appellant’s brief was originally due August 30, 2013. We
granted Crespin Michael Linton two extensions of time to file appellant’s brief
until March 3, 2014. When we granted the second extension, we noted that no
further extensions would be granted. No brief was filed. On March 5, 2014,
counsel filed a request for a further extension of time to file appellant's brief until
March 31, 2014. More than four months have passed since counsel was
appointed. Counsel has not provided an adequate explanation for the failure
to file a brief. We DENY counsel’s request for a further extension of time and
issue the following order.

      We order Crespin Michael Linton to file appellant’s brief with the clerk of
this Court on or before March 31, 2014. NO FURTHER EXTENSIONS WILL
BE GRANTED.

      If Crespin Michael Linton does not timely file the brief as ordered, the
Court will take necessary steps to ensure that appellant has adequate
representation. The court may order a hearing in the trial court to consider
appointment of new counsel or we may issue a show cause order directing counsel
to appear before this Court on a date certain to show cause why he should not be
held in contempt for failing to file the brief as ordered. Contempt of court is
punishable by a fine and/or confinement in jail.



                                       PER CURIAM



Panel consists of Chief Justice Frost and Justices Jamison and Wise.